Citation Nr: 1419084	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left foot injury.  

2.  Entitlement to service connection for a left foot injury.

3.  Entitlement to service connection for an innocently acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1981.  He also service in the National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by RO.

The Veteran provided testimony in March 2013 at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.

In this case, the evidence reveals that the Veteran has been diagnosed as having several psychiatric disorders during the course of the appeal.  Accordingly, the Board has expanded the claim, as noted on the preceding page.  Clemons v. Shinseki,  23 Vet. App. 1, 5 (2009).

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The reopened claim of service connection for a left foot injury and the claim of service connection for an innocently acquired psychiatric disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1982 rating decision, the RO denied the Veteran's claim of service connection for a left foot injury; he was notified of this action, but did not appeal this decision; nor was new and material evidence received within one year of notification.  

2.  The evidence received since the November 1982 rating decisions is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a left foot injury. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this decision, the Board reopens the claim of service connection for a left leg disorder.  In light of the favorable disposition, the Board finds that a full discussion of VCAA is not required at this time.


II.  New and Material Evidence

Service connection for a left foot injury was initially denied in November 1982 rating decision on the basis that the condition preexisted service and was not shown to have been permanently aggravated in service.  The Veteran was notified of the decision, but did not initiate a timely appeal.  38 C.F.R. § 20.1104.

As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  

Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence obtained since the November 1982 rating decision includes VA treatment records, a May 2012 VA examination report, and the Veteran's testimony at the March 2013 hearing.  

Significantly, the Veteran testified at the hearing that he sustained a foot injury when a jeep ran over his foot during service and that his foot had bothered him since that time.  

However, the VA examiner in May 2012 did not address whether the Veteran had a left foot disability that existed prior to service that was aggravated by a service injury.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The newly added evidence speaks directly to an element which was not of record, mainly the nexus to service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

Presumed credible, the additional evidence received since the November 1982 rating decisions relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been presented to reopen the claim of service connection for a left foot injury.


ORDER

As new and material evidence has been received to reopen the previously denied claim of service connection for a left foot injury, the appeal to this extent is allowed subject to further action as discussed hereinbelow.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 C.F.R. § 3.159.

As noted, in the earlier rating decision, the Veteran was found to have had a left foot injury prior to his period of service that was not aggravated.  However, the May 2012 VA examination report did not address the Veteran's assertions of having suffered a foot injury that aggravated his pre-existing disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, VA should obtain a medical opinion identifying the nature of the preexisting disability and whether it was aggravated by his period of service.

With regard to the Veteran's claim for an acquired psychiatric disability, the Board notes that the Veteran testified at his March 2013 hearing that he "heard voices" in 1979 during his period of National Guard service.  

The controlling statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue preexisted entry into service and that the disorder did not undergo aggravation in or as a result of service.  

Once it is determined that a disorder preexisted entry into service, the burden of proof falls on VA to demonstrate that the established preexisting condition of a Veteran was not aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Under these circumstances, the Board finds that examination of the Veteran is needed to obtain a medical opinion on whether the Veteran clearly and unmistakably had an  acquired psychiatric disorder which preexisted his service and whether such disorder was aggravated by service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

During his March 2013 hearing, the Veteran stated that hearing voices had a lot to do with his reason for discharge.  The Veteran's service personnel records are not in the claims file, and the evidence of record does not reflect that these records were sought.  As such, a remand is necessary so that the Veteran's service personnel records can be obtained.

Additionally, the Veteran testified that he received treatment at the New Orleans VA medical center (VAMC) and private treatment in Nebraska for the claimed acquired psychiatric disability; VA must attempt to obtain these records.  

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for his claimed acquired psychiatric disability and left foot disorder since service.  After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file, to specifically include records from his private physician in Nebraska dated 1995 to 1996. 

The RO should ensure that all available VA and non-VA treatment records are obtained, to specifically include any VA treatment records in New Orleans from 1999 to 2005 and his ongoing treatment records from the Houston VAMC. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  The RO also should take all indicated action in order to request the Veteran's complete personnel file from the National Personnel Records Center (NPRC) and/or other appropriate repository.  Associate copies of any personnel file with the claims folder.

3.  The RO should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed left foot disorder.  The examiner should note review of the claims folder.  

Any and all indicated testing, including X-ray studies should be performed.

The examiner should take a detailed history from the Veteran, including information concerning the extent of any injury prior to service and his reports of sustaining another foot injury during service.  

If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner is also requested to provide a medical opinion, with supporting rationale, as to the following:

Is it at least as likely as not, that the Veteran has a current left foot disability that underwent permanent worsening (aggravation) beyond normal progression due to an injury during active service.  The examiner should discuss the Veteran's preexisting left foot injury and any other statements as to left foot injury and treatment in service.

The examiner should specifically discuss the March 1981 service treatment record that reflects diagnosis of a pulled foot muscle and tinea pedis. 

4.  The RO should have the Veteran scheduled for a VA examination to ascertain the current nature and likely etiology of the claimed acquired psychiatric disability, to include bipolar disorder.  The claims file must be made available to the examiner in connection with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should then offer an opinion as to:  

Whether any current innocently acquired psychiatric disability, including that due to bipolar disorder, at least as likely as not (i.e., there is a 50 percent or greater probability) had its clinical onset during his period of active service?

The examiner should discuss any pertinent service personnel records which are obtained, as well as the Veteran's reported first hearing voices in 1979 during his National Guard service, his reports of hearing voices during active service and engaging in fighting, and his service treatment records which demonstrated normal psychiatric evaluations.

All stated opinions should be supported by a clear rationale.

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


